          Case 2:19-cv-02235-GMN-NJK Document 54 Filed 08/11/21 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   EDGARDO ALBEDYLL,
                                                            Case No. 2:19-cv-02235-GMN-NJK
 8            Plaintiff(s),
                                                                           Order
 9   v.
10   WALMART, INC.,
11            Defendant(s).
12         On April 6, 2021, the Court issued an order setting a settlement conference and requiring
13 the submission of settlement statements by email. Docket No. 49. The order also provided as
14 follows:
15                   To be clear, this email address is provided for the sole purpose of
                     submitting settlement statements. Litigants are not permitted to
16                   otherwise engage in ex parte communications through this email
                     address.
17
18 Id. at 3 n.3. On May 14, 2021, in granting the parties’ stipulation to continue the settlement
19 conference, the Court amended the settlement conference order in that the parties were required to
20 submit hard copies of their settlement statements rather than emailed copies. Docket No. 51 at 1.
21 Accordingly, there is no reason for the parties to be emailing the undersigned’s chambers.
22         Nonetheless, the Court has received email communications from both parties in violation
23 of the above order. The Court hereby CAUTIONS the parties and counsel to cease emailing the
24 undersigned. Failure to comply with this order may result in the imposition of sanctions.
25         IT IS SO ORDERED.
26         Dated: August 11, 2021
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge
                                                     1
